J-A01035-17


NON-PRECEDENTIAL DECISION – SEE SUPERIOR COURT I.O.P 65.37

COMMONWEALTH OF PENNSYLVANIA,                 :      IN THE SUPERIOR COURT OF
                                              :            PENNSYLVANIA
              Appellee                        :
                                              :
      v.                                      :
                                              :
MATTHEW J. FAITH,                             :
                                              :
              Appellant                       :      No. 920 WDA 2016

            Appeal from the Judgment of Sentence May 24, 2016
             in the Court of Common Pleas of Allegheny County
            Criminal Division at No(s): CP-02-SA-0002339-2015

BEFORE:     BOWES, OLSON, and STRASSBURGER,* JJ.

MEMORANDUM BY STRASSBURGER, J.:                            FILED APRIL 11, 2017

      Matthew Faith (Appellant) appeals pro se from the judgment of

sentence of $1,200 in fines following his summary convictions for violations

of three ordinances of the borough of West Homestead. We affirm.

      As we write for the parties, an extensive retelling of the facts is

unnecessary. Suffice it to say that Appellant owns rental property in West

Homestead;    received    notice   of   violations    of   the   borough’s   property

maintenance code; was convicted by the magisterial district judge; appealed

for a de novo trial in the court of common pleas; was given opportunities to

correct the violations, including a 90-day postponement by the trial court,

but failed to do so; and ultimately was convicted of the violations with fines

imposed.




*Retired Senior Judge assigned to the Superior Court.
J-A01035-17


      Appellant timely filed a notice of appeal, and complied with the trial

court’s directive to file a statement of errors complained of on appeal.

Therein, Appellant stated the following:

      A.    The honorable trial court erred and abused it’s [sic]
            dis[c]retion by allowing the solicitor to mention that the
            condition of [Appellant’s] property has been ongoing. The
            honorable court should only consider the charges put
            b[e]fore it on this matter and not consider prior offences
            [sic] or any other prior matters[.]

      B.    The honorable court erred in ruling that at 236 West 9th
            Ave. West Homestead, PA 15120 there was a dangerous
            situation concerning a bowed[] retai[n]ing wall as
            described by the [Commonwealth’s] witness. The wall in
            question was repaired, no dangerous condition exists and
            the fine for this offence [sic] should be dismissed in
            entirety.

      C.    The honorable court erred in ruling that the property in
            question had not been worked on in a substan[t]ial matter
            as not only did [Appellant] need to get and hold a job for
            six (6) weeks to earn money to buy materials but the
            defendant is partially disabled having a herniated disc in
            his back and suffers from adult ADHD (attention deficit
            hyperten[s]ion disorder). [Appellant] made every effort at
            this time to comply with the Borough of West Homestead’s
            ordinances. He met twice with the [Commonwealth’s]
            witness and was informed that he would not be fined if he
            was “working with them” on this matter.

      D.    [Appellant] met with the borough’s witness, Shawn Jacobs
            the very day before the hearing and pointed out the work
            he had done since he had taken pictures and was told to
            take pictures of what he had accomplished to present at
            [the] hearing. Mr. Jacobs acted in an egregious and
            dastardly manner in not pointing out that he had witnessed
            a great deal of progress in [Appellant’s] making repairs to
            the front porch of the property located at 236 West Ninth
            Avenue, West Homestead, PA 15120 and other areas in
            and around the property.


                                    -2-
J-A01035-17



     E.    All fines should be dismissed in this case as [Appellant] put
           forth a good faith effort to comply with the borough’s
           ordinances and doesn't have the means at this point in
           time to both repair the property and pay fines which serve
           no legit[i]mate purpose.

Concise Statement, 7/13/2016 (unnecessary capitalization omitted).

     In this Court, Appellant presents the following seven questions:

     1.    Whether the [trial court] had made a fair and impartial
           ruling based on the facts presented at the May 24, 2016
           hearing.

     2.    Whether [A]ppellant made a viable attempt at making the
           repairs and had informed Mr. Shawn Jacobs who is a
           subcontractor through Building Underwriters of Pa. Inc. of
           the extent of the pest damage caused by carpenter ants
           when he visited the property on the Friday prior to the May
           24, 2016 hearing and that there had to be additional work
           which would take more time.

     3.    Whether [A]ppellant ignored numerous contact[s] by the
           Borough regarding the inspection of the properties in
           question.

     4.    Whether the Commonwealth provided accurate pictures
           depicting the work done on the property prior to the
           hearing on May 24, 2016.

     5.    Whether the Opinion provided by the Honorable Judge
           Thomas E. [Flaherty] claiming that [] Appellant only
           worked on the property on the Friday[,] Sunday and
           Monday is accurate. [] Appellant worked on the property
           removing debris which had accumulated for years due to a
           series of mishaps which were unavoidable, for weeks prior
           to the hearing. There was no way for [] Appellant to know
           that carpenter ants existed on the aforementioned
           property prior to removal of the worn out shingles.

     6.    Whether the court infringed on [A]ppellant[’]s right to due
           process.


                                    -3-
J-A01035-17



     7.    That Shawn Jacobs’s claim when he allegedly stated in the
           Honorable Judge Thomas E. Flaherty’s Opinion filed August
           23, 2016 is false when pertaining his statement that none
           of the violations had been addressed[.]

Appellant’s Brief at 2-3 (suggested answers omitted).

     From the above it is clear that Appellant has waived numbers 1, 3, 4,

and 6 of his questions presented on appeal by failing to include them in his

statement of errors complained of on appeal.     Commonwealth v. Rolan,

964 A.2d 398, 409 (Pa. Super. 2008) (“Where the trial court orders an

Appellant to file a concise statement of matters complained of on appeal

under Pa.R.A.P. 1925, any issue not contained in that statement is waived

on appeal.” (internal quotation marks and citations omitted)).

     Appellant’s questions 2, 5, and 7 fall within paragraphs C, D, and E of

his 1925(b) statement, and thus were preserved for our consideration. We

address those issues mindful of our standard of review.

     Our standard of review from an appeal of a summary conviction
     heard de novo by the trial court is limited to a determination of
     whether an error of law has been committed and whether the
     findings of fact are supported by competent evidence. The
     adjudication of the trial court will not be disturbed on appeal
     absent a manifest abuse of discretion.

Commonwealth v. Reigel, 75 A.3d 1284, 1286-87 (Pa. Super. 2013)

(quoting Commonwealth v. Marizzaldi, 814 A.2d 249, 251 (Pa. Super.

2002)). Further, “[a]n appellant [] has the burden to convince us that there




                                    -4-
J-A01035-17


were    errors     and    that     relief    is   due   because    of   those     errors.”

Commonwealth v. Wrecks, 931 A.2d 717, 722 (Pa. Super. 2007).

       With his preserved issues, Appellant suggests that he should not have

been fined because he tried his best to fix up the property before the

resumption    of    his   trial,   and      the   Commonwealth’s    witness     failed   to

acknowledge that fact. Yet his brief contains the following summary of the

argument, most of which has nothing to do with those issues or even any of

the other questions we have deemed to be waived.

       Appellant argues that he did everything possible to comply with
       the Borough of West Homestead’s Ordinances regarding the
       overall condition of property. Appellant further states that the
       Borough has put him in jeopardy by allowing the sewage
       company to turn off the water at 242 West 9th Ave. West
       Homestead, Pa without ever offering a payment arrangement.
       This has caused undue hardship as the property was before the
       Borough’s harassing action a viable           rental property.
       Furthermore the Borough’s own property located at the corner of
       9th Ave. and Hays [S]treet has walls which are falling or have
       fallen caused dangerous conditions which pose a hazard[] to
       anyone walking either on 9th Ave. or Hays Street.

       The Appellant[’]s property poses no dangerous condition to the
       public and is in relatively good condition.

       The Appellant has made a good faith effort and continues to
       make repairs [to] the property.

Appellant’s Brief at 6.

       That is the full extent of Appellant’s argument. His brief contains no

separate argument section as mandated by Pa.R.A.P. 2111(a)(8), let alone

one divided into as many parts as there are questions involved as provided



                                              -5-
J-A01035-17


by Pa.R.A.P. 2119(a). The brief further is devoid of citations to the record or

to any legal authority as is required by Pa.R.A.P. 2119(c) and (b). Not only

has Appellant failed to explain how his alleged good-faith efforts would serve

to preclude his convictions, he has not even informed this Court of the

elements of the West Homestead ordinances which he was alleged to have

violated.

      Although we are willing to construe liberally the filings of a pro se

party, the lack of legal training does not entitle a pro se litigant to special

advantage. Rich v. Acrivos, 815 A.2d 1106, 1108 (Pa. Super. 2003).

            Parties to an appeal are required to submit briefs in
      conformity, in all material respects, with the requirements of the
      Rules of Appellate Procedure, as nearly as the circumstances of
      the particular case will permit. Rules 2111 and 2114 through
      2119 detail the specific requirements relevant to the brief of an
      appellant. Of particular importance is the provision of Rule
      2119(a) that a brief must contain a developed argument
      augmented by citation to pertinent authorities. Arguments not
      appropriately developed are waived. It is not the duty of the
      Superior Court to act as an appellant’s counsel, and it is an
      appellant’s responsibility to establish both the purported errors
      and any entitlement to relief therefrom.

Commonwealth v. Love, 896 A.2d 1276, 1287 (Pa. Super. 2006) (citations

omitted).

      This Court will not do Appellant’s research or make his arguments for

him. We hold that Appellant’s questions 2, 5, and 7 are waived. See, e.g.,

Commonwealth v. Johnson, 985 A.2d 915, 925 (Pa. 2009) (“Appellant’s

single-sentence ‘arguments’ for issues three and four fail to provide any



                                     -6-
J-A01035-17


discussion of his claims; fail to provide any reasoned development

whatsoever of why the challenged testimony was, in his view, ‘unduly

prejudicial;’ and fail to include any citation to any authority.    We have

absolutely no idea what Appellant is arguing in issues three and four. As we

will not develop Appellant’s arguments for him, these issues are not

reviewable. We hold that issues three and four are waived, and accordingly

provide no basis upon which to grant Appellant relief.” (emphasis omitted)).

      Thus, we conclude that, between the failure to raise his appellate

questions in his 1925(b) statement and his severely deficient brief, Appellant

has waived all of his appellate claims.1

      Judgment of sentence affirmed.



Judgment Entered.




Joseph D. Seletyn, Esq.
Prothonotary

Date: 4/11/2017




1
  Our review of the record and the trial court’s opinion evidences no error of
law or abuse of discretion on the part of the trial court. See Trial Court
Opinion, 8/24/2016, at 1-3 (unnumbered). Therefore, we would see no
reason to disturb the trial court’s findings even if Appellant had preserved a
challenge to his convictions.

                                     -7-